DETAILED ACTION

This Office action is in response to papers submitted on 18 November 2020.

Claims 1-2, 5-6, 9-10, 16-17, 19-21, and 23-24 are pending and presented for examination.  Claims 3-4, 7-8, 11-15, 18 and 22 have been cancelled.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on January 12, 2018. It is noted, however, that applicant has not filed a certified copy of the IN 201811001363 application as required by 37 CFR 1.55.  Examiner had noted this deficiency in the prior Office action dated November 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 16-17, 19-21, and 23-24 are allowed.  The claims are renumbered 1-13.

The following is an examiner’s statement of reasons for allowance:
	While the reference of prior art to Enohara et al. (US Patent Application Publication No. US 2011/0205366 A1) teaches of an air conditioning control system connected to a camera device inside of a room, the reference of prior art to Garfield et 
	(claims 1, 6, and 21)  “… determining a comfort level of the individual in response to the forehead temperature of the individual based on a correlation between forehead temperature and comfort level that was determined from machine learning of a variety of different individuals, whose forehead temperatures were studied while the variety of different individuals responded with the thermal comfort felt on a thermal comfort vote that is a point scale …”,
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Stango on Wednesday, January 13, 2021The application has been amended as follows: 
In claim 16 – delete “claim 15” and enter – claim 1 --;
In claim 19 – delete “claim 17” and enter – claim 6 --;
In claim 20 – delete “claim 18” and enter – claim 6 --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        January 13, 2021


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119